Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.
Applicant’s arguments with respect to Claims 5 and 16 have been fully considered, but are not persuasive.
Applicant presents that the combination of Toader, Redmann, and Oxenham does not teach or suggest the limitations including 
“wherein in the case that there is a scheduling conflict for different movies at a same time in a same cinema, confirming a schedule according to at least one of a time when the user provided the user preference and a turnover of playing the movie”
because “[w]hile Oxenham addresses resolving seating conflicts, Oxenham fails to teach or suggest confirming scheduling conflicts for different movies at a same time” (Reply Page 9, emphasis in original).  Applicant additionally presents that “[t]o the extent that the Office Action suggest that the first-come, first-served seating resolution for resolving user seating conflicts could be applied to scheduling conflicts for different movies at a same time in a same cinema, there is nothing in the prior art to teach or suggest an extension of Oxenham” (Reply Page 9, emphasis in original) and “while Redmann describes that scheduling conflicts may arise when there is an update to the schedule due to delay (e.g., due to cleaning and maintenance of a theater between showings of the same feature) and a change to the published schedule (Redmann, [0035] and [0064]), there is no teaching or suggestion of how a this could be resolved via a first come first server basis” (Reply bottom of Page 9 and Top of Page 10).  The Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is the Examiner’s position that Toader generally discloses a known technique for allowing end users to schedule particular content for display at a particular venue and time (as described in 1:65-67).  However, Toader does not explicitly demonstrate wherein in the case that there is a scheduling conflict for different movies at a same time in a same cinema, confirming a schedule according to at least one of a time when the user provided the user preference and a turnover of playing the movie.
	In a similar field of invention, Redmann teaches a method and system for improving the scheduling of performances in a digital cinema (Abstract).  Redmann further discloses wherein in the case that there is a scheduling conflict for different movies at a same time in a same cinema, resolving the conflict (determination of conflict at Step 418 of Fig. 4 resulting in conflict resolution, as described in [0064,0065]).
Both Toader and Redmann teach similar techniques for scheduling the presentation of cinema content.  Redmann further discloses a known technique for managing conflicts in scheduling different movies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dynamic scheduling technique of Toader to include the conflict resolution technique of Redmann in order to insure proper execution of all end user request.

In a similar field of invention, Oxenham teaches a method and system for providing an interactive venue map and means for resolving scheduling conflicts (Abstract, [0002,0117]).  Oxenham further discloses confirming a schedule according to at least one of a time when the user provided the user preference (resolving a conflict by first come, first serve, as described in [0121]) and a turnover of playing the movie.
Each of Toader, Redmann, and Oxenham teach similar techniques for facilitating a user request to schedule an event at a venue.  Oxenham further discloses a known technique of resolving a scheduling conflict based on a time when the user provided the request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scheduling and conflict resolution technique of Toader and Redmann to include the first come, first serve technique of Oxenham in order to allow for automation of the scheduling technique (as Oxenham suggest in [0116]).

/PR/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426